DETAILED ACTION
The present Office Action is in response to Applicant’s amendment of January 29, 2021, hereinafter “Reply”, submitted/entered with filing of request for continued examination (RCE) of January 29, 2021.  Claims 2, 4, and 11 have been amended.  No claims have been cancelled nor added.  Claims 1-12 remain pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on January 29, 2021 have been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendments and Arguments
The arguments in the Reply have been fully considered, with the Examiner’s response set forth below.
(1)	In view of the amendments to the claims, the claim objections have been withdrawn.  

a)	Particularly on pp. 7-8, the Reply states that “Atsumi in view of Jeong does not disclose the features "a control circuit receiving at least one invalid data, said at least one invalid data being not a fixed constant, and writing said at least one invalid data to at least one invalid storage zone of said flash memory" of claim 1”.  (Emphasis in original.)
In supporting the arguments, on p. 9-10, the Reply states that “[however], refer to paragraph [0063] of Atsumi … thereby, Atsumi discloses the data as written on one page of the nonvolatile memory 13 is randomized by the randomization processing unit 31.”  (Emphasis in original; deletion for clarity.)  The arguments are not persuasive because these features of claim 1 are taught by Jeong, not by Atsumi, as explained further in the corresponding sections of the claim analysis below.
Further in the support of the arguments, on p. 10, the Reply states that “Jeong discloses "[therefore], the controller 200 may generate dummy data and store the generated dummy data in the unused areas UUA1 and UUA2 of the first and second half pages HPG1 and HPG2 of the nonvolatile memory device 300, … as recited in paragraph [0063]. Therefore, Jeong discloses the controller 200 generate dummy data in the unused areas UUA1 and UUA2 of the first and second half pages HPG1 and HPG2”.  (Emphasis in original; deletion for clarity.)  The arguments are not persuasive because these features of claim 1 are taught by Jeong in FIGs. 1 and 8-9, and paragraphs [0033], [0036], [0065], [0069], and [0071] in addition to paragraph control circuit, which is considered to include the control unit 220 and the memory control unit 240, where the memory control unit 240 is controlled by the control unit 220 to provide data to the nonvolatile memory device 300 [flash memory].  The dummy data DMDT1 and DMDT2 [at least one invalid data] is generated by the controller 200, and the generated dummy data DMDT1 and DMDT2 [at least one invalid data] is received by the memory control unit 240 (controlled by the control unit 220) in order to provide and write the generated dummy data [at least one invalid data] in the nonvolatile memory device 300 [flash memory]. The dummy data DMDT1 and DMDT2 [at least one invalid data] may include random data [not a fixed constant], which are meaningless data that have no relevance to valid data VDT1 and VDT2.  The dummy data DMDT1 and DMDT2 [at least one invalid data] may be stored in memory cells corresponding to a first column address CADD(1) to an êth column address CADD(e) and to a (k+1)̂th column address CADD(k+1) to an n̂th column address CADD(n), which are considered to be at least one invalid storage zone.
On p. 10, the Reply continues: “[thereby], Atsumi in view of Jeong fails to disclose the randomization processing unit 31 receiving and scrambling the input data to generate the valid data for the control circuit to write it in the flash memory and the connection between the scrambling circuit and the control circuit for writing valid data to the flash memory”.  (Emphasis in original.)  It appears that this page in the Reply refers to the features in claim 1 of “a scrambling circuit, receiving and scrambling at least one input data for generating at least one valid data; and a control circuit, coupled to said scrambling circuit, receiving … said at least one valid data generated by said 
Further, please note that the features in the arguments on p. 10 are different from the features in claim 1 of “a control circuit receiving at least one invalid data, said at least one invalid data being not a fixed constant, and writing said at least one invalid data to at least one invalid storage zone of said flash memory”, which were contended above in pp. 9-10.
Furthermore, it has been noticed that the Reply of June 29, 2020 in response to the Non-Final Rejection of March 19, 2020 did not argue that the features in the arguments on p. 10 are not taught by Atsumi in view of Jeong.  As such, it appears as though that the Reply of June 29, 2020 agreed with the Non-Final Rejection of March 19, 2020.
On pp. 10-11, the Reply states: “[according] to Claim 1 of the present Application, it illustrates that the scrambling circuit receiving and scrambling the input data to generate the valid data, and the control circuit writing the valid data to the flash memory. However, Atsumi's the randomization processing unit 31randomiing [sic] the data in the flash memory 13, and Jeong's controller 200 generating dummy data DMDT1, DMDT2 to fill the memory cells of the unused areas UUA1 and UUA2”.  (Emphasis in original.)  Regarding the features in claim 1 of “a scrambling circuit, 
Further for clarity purpose, in the Reply’s “Atsumi's the randomization processing unit 31randomiing [sic] the data in the flash memory 13” (emphasis in original), please note that the Atsumi randomization processing unit 31 [scrambling circuit] randomizes user data that is to be written on a page of the nonvolatile memory 13 as described in paragraph [0063] of Atsumi, rather than the Atsumi randomization processing unit 31 randomizing the data (that has already been stored) in the flash memory 13 as the Reply contends.
On p. 11, the Reply states: “[accordingly], Atsumi in view of Jeong does not disclose "a control circuit receiving at least one invalid data, said at least one invalid data being not a fixed constant, and writing said at least one invalid data to at least one invalid storage zone of said flash memory" of claim 1”.  (Emphasis in original.)  The arguments are not persuasive because these features of claim 1 are taught by Jeong as explained above.
b)	On pp. 8 and 11 of the Reply, arguments regarding independent claim 9 have been fully considered but are not persuasive for the same reasons stated above in the rejection of independent claim 1.  
c)	On p. 11 of the Reply, arguments regarding dependent claims have been fully considered but they are not persuasive because the dependent claims depend on 
d)	Therefore, the arguments have been fully considered, but they are not persuasive due the reasons stated above.  Accordingly, claims 1, 6-9, and 12 rejected under 35 U.S.C. 103 as being unpatentable over Atsumi in view of Jeong; claims 2-3 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Atsumi in view of Jeong, as applied to claims 1 and 9 above, and further in view of Wan; and claims 4-5 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Atsumi in view of Jeong, as applied to claims 1 and 9 above, and further in view of Khan are considered proper and have been maintained.
(3)	Another iteration of claim analysis has been made due to the amendments to the claims in the Remarks. Refer to the corresponding sections of the claim analysis below for details. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Atsumi et al. (US 2017/0160939 A1), hereinafter “Atsumi”, in view of Jeong et al. (US 2018/0293007 A1), hereinafter “Jeong”.

Regarding claim 1, Atsumi teaches:
 	A flash memory controller, controlling a flash memory (FIG. 11; “[0061] The controller 12 [flash memory controller] controls data writing in the nonvolatile memory 13 [flash memory]”), and comprising: 
a scrambling circuit, receiving and scrambling at least one input data for generating at least one valid data (FIG. 11; “[0063] … The randomization processing unit 31 [scrambling circuit] randomizes user data [at least one input data] of a predetermined size that is to be written on a page of the nonvolatile memory 13 and transmits the randomized user data [at least one valid data] to the encoding unit 25”); and 
a control circuit, coupled to said scrambling circuit (FIG. 11; “[0061] … the memory I/F 22, the control unit 23 [control circuit], the ECC unit 24, the data buffer 27 are connected [coupled] to each other through an internal bus 20”; “[0062] The control unit 23 [control circuit] controls the entire semiconductor memory device 11”; “[0063] The ECC unit 24 includes an encoding unit 25, a decoding unit 26, a randomization processing unit 31 [scrambling circuit]”), receiving at least one invalid data and said at least one valid data generated by said scrambling circuit (FIG. 11; “[0062] The control unit 23 [control circuit] controls the entire semiconductor memory device 11”; “[0063] The ECC unit 24 includes an encoding unit 25, a decoding unit 26, a randomization processing unit 31 [scrambling circuit], … The randomization processing unit 31 [scrambling circuit] randomizes user data of a predetermined size that is to be written on a page of the nonvolatile memory 13 and transmits the randomized user data to the encoding unit 25”; note that the control unit 23 [control circuit] controls the entire semiconductor memory device 11 that includes the encoding unit 25 of the ECC unit 24), said at least one invalid data being writing said at least one valid data to at least one valid storage zone of said flash memory (FIG. 11; “[0061] … The memory I/F 22 controls a process of writing user data and the like into the nonvolatile memory 13”; “[0062] … The control unit 23 instructs the memory I/F 22 to write the user data [at least one valid data] into the determined memory area [at least one valid storage zone] of the nonvolatile memory 13 [flash memory]”; “[0063] … The encoding unit 25 encodes the randomized user data”; “[0075] … Then, encoded data coded by the encoding unit 25 is input to the data input/output terminal 45 as data DT illustrated in FIG. 12”), and writing said at least one invalid data to at least one invalid storage zone of said flash memory.  

Atsumi teaches a control circuit. Nevertheless, Atsumi does not teach a control circuit receiving at least one invalid data, said at least one invalid data being not a fixed constant, and writing said at least one invalid data to at least one invalid storage zone of said flash memory.

However, Jeong teaches:
a control circuit receiving at least one invalid data, said at least one invalid data being not a fixed constant, and writing said at least one invalid data to at least one invalid storage zone of said flash memory (FIGs. 1, 8-9; “[0033] The control unit 220 may be configured by a micro control unit (MCU) or a central processing unit (CPU). The control unit 220 may flash memory] according to control of the control unit 220 … The memory control unit 240 may provide data to the nonvolatile memory device 300 [flash memory]”; “[0063] … the controller 200 may generate dummy data and store the generated dummy data in the unused areas UUA1 and UUA2 of the first and second half pages HPG1 and HPG2 of the nonvolatile memory device 300, so as to fill the memory cells of the unused areas UUA1 and UUA2”; [0065]; “[0069] … the first dummy data DMDT1 may be stored in memory cells corresponding to a first column address CADD(1) to an êth column address CADD(e) [at least one invalid storage zone], … and the second dummy data DMDT2 may be stored in memory cells corresponding to a (k+1)̂th column address CADD(k+1) to an n̂th column address CADD(n) [at least one invalid storage zone]”; “[0071] … dummy data DMDT1 and DMDT2 [at least one invalid data] may include random data [not a fixed constant] which are generated by the controller 200. The dummy data DMDT1 and DMDT2 may include meaningless data which have no relevance to valid data VDT1 and VDT2”; a control circuit is considered to include the control unit 220 and the memory control unit 240, where the flash memory]; the dummy data DMDT1 and DMDT2 [at least one invalid data] is generated by the controller 200, and the generated dummy data DMDT1 and DMDT2 [at least one invalid data] is received by the memory control unit 240 (controlled by the control unit 220) in order to provide and write the generated dummy data [at least one invalid data] into the nonvolatile memory device 300 [flash memory]).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Atsumi to incorporate the teachings of Jeong to provide the control unit 23 of Atsumi, with the control unit 220 of Jeong that may process a request which is transmitted from the host device and control internal function blocks or the nonvolatile memory device 300 for storing the first dummy data in an unused area of the first half page and the second dummy data in an unused area of the second half page.  Doing so with the control unit of Atsumi would provide a data storage device capable of improving data reliability and an operating method thereof. (Jeong, [0005])

Regarding claim 9, the claim comprises the same steps or elements of claim 1. Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 1 above.

the flash memory controller of claim 1.

Jeong further teaches:
a storage circuit, coupled to said control circuit and said storage circuit storing said at least one invalid data (FIG. 12; “[0082] … the memory interface unit 1215 may exchange data with the nonvolatile memory devices 1231 to 123 n, according to control of the control unit 1212 [control circuit]. For example, the memory interface unit 1215 may provide the data stored in the buffer memory device 1220 [storage unit]”; [0083]).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Atsumi to incorporate the teachings of Jeong to provide the control unit 23 of Atsumi, with the control unit 220 of Jeong that may process a request which is transmitted from the host device and control internal function blocks or the nonvolatile memory device 300 for storing the first dummy data in an unused area of the first half page and the second dummy data in an unused area of the second half page, whereby the dummy data DMDT1 and DMDT2 may include meaningless data, which have no relevance to valid data VDT1 and VDT2 that are the user data UDT transmitted from the host device to be used in the data storage device.  Doing so with the control unit of Atsumi would provide a data storage device capable of improving data reliability and an operating method thereof. (Jeong, [0005])

Regarding claim 7, the combination of Atsumi teaches the flash memory controller of claim 1.

Jeong further teaches:
wherein said at least one invalid storage zone includes at least one damaged storage zone or/and at least one unused storage zone of said flash memory (FIG. 8; “[0067] … The first dummy data DMDT1 may be stored in the memory cells of the unused area UUA1 [at least one invalid storage zone] within the second read unit in which the corresponding first valid data VDT1 are stored. The second dummy data DMDT2 may be stored in the memory cells of the unused area UUA2 [at least one invalid storage zone] within the second read unit in which the corresponding second valid data VDT2 are stored”).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Atsumi to incorporate the teachings of Jeong to provide the control unit 23 of Atsumi, with the control unit 220 of Jeong that may process a request which is transmitted from the host device and control internal function blocks or the nonvolatile memory device 300 for storing the first dummy data in an unused area of the first half page and the second dummy data in an unused area of the second half page, whereby the dummy data DMDT1 and DMDT2 may include meaningless data, which have no relevance to valid data VDT1 and VDT2 that are the user data UDT transmitted from the host device to be 

Regarding claim 12, the claim comprises the same steps or elements of claim 7. Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 7 above.

Regarding claim 8, the combination of Atsumi teaches the flash memory controller of claim 1.

Atsumi further teaches:
a host interface, coupled to a host, said host transmitting said at least one input data to said host interface (FIG. 11; “[0061] … The Host I/F 21 outputs commands, user data (write data), and the like received from the host 14 to the internal bus 20”); 
a buffer, coupled to said host interface, said host interface transmitting said at least one input data to said buffer, and said buffer providing said at least one input data to said scrambling circuit (FIG. 11; “[0061] … The Host I/F 21, the memory I/F 22, the control unit 23, the ECC unit 24, the data buffer 27 are connected to each other through an internal bus 20”; “[0063] The ECC unit 24 includes an encoding unit 25, a decoding scrambling circuit], and a randomization cancelling unit 32”); and 
a flash memory interface, coupled between said control circuit and said flash memory (FIG. 11; “[0061] … The Host I/F 21, the memory I/F 22 [flash memory interface], the control unit 23 [control circuit], the ECC unit 24, the data buffer 27 are connected to each other through an internal bus 20”; “[0061] … The memory I/F 22 [flash memory interface] controls a process of writing user data and the like into the nonvolatile memory 13 [flash memory] and a process of reading the user data and the like from the nonvolatile memory 13 [flash memory] based on instructions from the control unit 23 [control circuit]”).  


Claims 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Atsumi et al. (US 2017/0160939 A1), hereinafter “Atsumi”, in view of Jeong et al. (US 2018/0293007 A1), hereinafter “Jeong”, as applied to claims 1 and 9 above, and further in view of Wan et al. (US 2010/0070681 A1), hereinafter Wan.

Regarding claim 2, the combination of Atsumi teaches the flash memory controller of claim 1.

Jeong further teaches:
a data filtering circuit, coupled to said control circuit for receiving at least one data series read by said control circuit from said flash memory, said at least one data series including said at least one valid data and said at least one invalid data (FIG. 8; [0035]; “[0063] … the controller 200 [data filtering unit] may generate dummy data and store the generated dummy data in the unused areas UUA1 and UUA2 of the first and second half pages HPG1 and HPG2 of the nonvolatile memory device 300”; “[0066] … the half page HPG, the dummy data DMDT1 and DMDT2 [at least one invalid data] and the valid data VDT1 and VDT2 [at least one valid data] may be stored on the basis of the second read unit [at least one data series]”; [0078], [0083]; note that the data filtering unit may be implemented using the controller 1210 for filtering out the dummy data DMDT1 and DMDT2 and transmit just the valid data VDT1 and VDT2, which are the user data UDT transmitted from the host device to be used in the data storage device (100 of FIG. 1), to the host device 1100 because the dummy data DMDT1 and DMDT2 is generated only by the controller 200 to include meaningless data which have no relevance to valid data VDT1 and VDT2), and said data filtering circuit filtering out said at least one invalid data from said at least one data series according to an address information of said at least one invalid storage zone and keeping said at least one valid data (FIGs. 1, 8, 12; “[0035] The random access memory 230 may temporarily store data to be transmitted from the host device to the nonvolatile memory device 300 or supra; “[0083] … The data temporarily stored in the buffer memory device 1220 may be transmitted to the host device 1100 … according to control of the controller 1210”; “[0068] … the first dummy data DMDT1 may be stored in the memory cells of the first unused area UUA1 [at least one invalid storage zone]”; “[0069] … the first dummy data DMDT1 may be stored in memory cells corresponding to a first column address CADD(1) to an êth column address CADD(e)”; [0071]). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Atsumi to incorporate the teachings of Jeong to provide the control unit 23 of Atsumi, with the control unit 220 of Jeong that may process a request which is transmitted from the host device and control internal function blocks or the nonvolatile memory device 300 for storing the first dummy data in an unused area of the first half page and the second dummy data in an unused area of the second half page, whereby the dummy data DMDT1 and DMDT2 may include meaningless data, which have no relevance to valid data VDT1 and VDT2 that are the user data UDT transmitted from the host device to be used in the data storage device.  Doing so with the control unit of Atsumi would provide a data storage device capable of improving data reliability and an operating method thereof. (Jeong, [0005])

Atsumi further teaches: 
a descrambling circuit, coupled to said data filtering circuit for receiving said at least one valid data output by said data filtering circuit, and descrambling said at least one valid data for generating at least one output data (FIG. 11; “[0061] … the Host I/F 21 transmits user data (read data) read from the nonvolatile memory 13 … to the host 14”; “[0063] … The decoding unit 26 decodes user data of a predetermined size read from a page of the nonvolatile memory 13 and transmits decoded user data to the randomization cancelling unit 32. The randomization cancelling unit 32 [descrambling circuit] cancels the randomization of the randomized user data [at least one valid data]”; note that at least one output data is generated by the randomization cancelling unit 32 after the cancelation of the randomization of the randomized user data).  

Atsumi teaches a descrambling circuit for receiving said at least one valid data.  Nevertheless, the combination of Atsumi does not teach a descrambling circuit, coupled to said data filtering circuit for receiving said at least one valid data output by said data filtering circuit.

However, Wan teaches:
a descrambling circuit, coupled to said data filtering circuit for receiving said at least one valid data output by said data filtering circuit (FIGs. 5b, 6b; “[0060] The scrambling process of the scrambler/descrambler 506 [descrambling circuit] may involve performing one or more logical operations, e.g., AND, XOR and/or NOR data filtering circuit] reads the corresponding user data [at least one valid data], from memory location M2 in a scrambled form, for instance. The controller 502 also reads non-user data which corresponds to the user data, from memory location M1, and descrambles the user data.”; “[0064] The descrambling process may involve performing one or more logical operations, e.g., AND, XOR and/or NOR, involving the scrambled or otherwise modified user data and the non-user data, such as depicted in FIG. 6 b, to provide descrambled user data”; note that the controller 502 [data filtering circuit] reads data from the memory location M2 512 the memory array 509 to selectively sends [in this sense, filtering] the corresponding user data [at least one valid data] to be descrambled by the scrambler/descrambler 506 [descrambling circuit]).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Atsumi to incorporate the teachings of Wan to provide the control unit 23 of Atsumi, with the controller 502 of Wan for reading the corresponding user data in a scrambled form and sending the scrambled user data to the scrambler/descrambler 506 for descrambling of the scrambled user data.  Doing so with the control unit of Atsumi would provide a method for scrambling and descrambling user data in a non-volatile storage system that 

Regarding claim 11, the claim comprises the same steps or elements of claim 2. Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 2 above.

Regarding claim 3, the combination of Atsumi teaches the flash memory controller of claim 2.

Jeong further teaches:
a storage circuit coupled to said data filtering circuit and said control circuit and said storage circuit storing the address information of said at least one invalid storage zone (FIG. 8; “[0068] … the first dummy data DMDT1 may be stored in the memory cells of the first unused area UUA1 [at least one invalid storage zone]”; “[0069] … the first dummy data DMDT1 may be stored in memory cells corresponding to a first column address CADD(1) to an êth column address CADD(e)”).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Atsumi to incorporate the teachings of Jeong to provide the control unit 23 of Atsumi, with the control unit 220 of Jeong that may process a request which is transmitted from the host 


Claims 4-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Atsumi et al. (US 2017/0160939 A1), hereinafter “Atsumi”, in view of Jeong et al. (US 2018/0293007 A1), hereinafter “Jeong”, as applied to claims 1 and 9 above, and further in view of Khan (US 2011/0320915 A1), hereinafter Khan.

Regarding claim 4, the combination of Atsumi teaches the flash memory controller of claim 1.

The combination of Atsumi does not teach a select circuit, receiving said at least one input data and at least one reference data, coupled to said control circuit and said scrambling circuit, respectively, said control circuit controlling said select circuit to select said at least one input data or said at least 15one reference data for outputting said at least one input data or said at least one reference data, and said scrambling circuit 

However, Khan teaches:
a select circuit, receiving said at least one input data and at least one reference data, coupled to said control circuit and said scrambling circuit, respectively (FIGs. 2-3; “[0029] … the controller 230 has a multixpler 320 [select circuit] that has an input from the raw data 305 and an input from the compression engine 310. The data selector 325 provides the selection signal between the raw data 305 [at least one input data] and the compression engine 310 [data output thereof is at least one reference data] to the multiplexer 320. The output of the multiplexer 320 [select circuit] is coupled with an encryption/scrambling module 330 [scrambling circuit] and the output of the encryption/scrambling module 330 is coupled with a memory controller 340 [control circuit]”), said control circuit controlling said select circuit to select said at least one input data or said at least 15one reference data according to an address information of said at least one valid storage zone or an address information of said at least one invalid storage zone for outputting said at least one input data or said at least one reference data (FIGs. 2-3; “[0029] … the controller 230 has a multixpler 320 [select circuit] that has an input from the raw data 305 and an input from the compression engine 310. The data selector 325 provides the selection signal between the raw data 305 [at least one input data] and the compression engine 310 [data output thereof is at least one reference data] to the multiplexer 320”), and said scrambling circuit receiving said at least one reference data output by said select circuit and scrambling said at least one reference data for generating said at least one invalid data (FIGs. 2-3; [0029], supra; “[0033] The encryption/scrambling module 330 encrypts and/or scrambles the output from the multiplexer 320 [scrambling circuit]”).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Atsumi to incorporate the teachings of Khan to provide the control unit 23 for controlling flash memory of Atsumi, with the controller 230 having a multixpler 320 and a data selector 325 of Khan that provides the selection signal between the raw data 305 and the compression engine 310 to the multiplexer 320.  Doing so with the control unit of Atsumi would provide a method and system to improve the performance and/or reliability of a solid-state drive (SSD), which includes NAND flash memory modules. (Khan, [0020])

	Jeong further teaches: 
select said at least one input data or said at least 15one reference data according to an address information of said at least one valid storage zone or an address information of said at least one invalid storage zone (FIG. 8; “[0068] … the first dummy data DMDT1 [at least one reference data] may be stored in the memory cells of the first unused area UUA1 [at least one invalid storage zone]”; “[0069] … the first dummy data DMDT1 may be stored in memory cells corresponding to a first column address CADD(1) to an êth column address CADD(e)”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Atsumi to incorporate the teachings of Jeong to provide the control unit 23 of Atsumi, with the control unit 220 of Jeong that may process a request which is transmitted from the host device and control internal function blocks or the nonvolatile memory device 300 for storing the first dummy data in an unused area of the first half page and the second dummy data in an unused area of the second half page, whereby the dummy data DMDT1 and DMDT2 may include meaningless data, which have no relevance to valid data VDT1 and VDT2 that are the user data UDT transmitted from the host device to be used in the data storage device.  Doing so with the control unit of Atsumi would provide a data storage device capable of improving data reliability and an operating method thereof. (Jeong, [0005])

Regarding claim 10, the claim comprises the same steps or elements of claim 4. Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 4 above.

Regarding claim 5, the combination of Atsumi teaches the flash memory controller of claim 4.

Atsumi further teaches:
a storage circuit, coupled to said select circuit and said control circuit and said storage circuit storing the address information of said at least one invalid storage the address information of said at least one valid storage zone, and said at least one reference data (FIG. 2; “[0027] … the randomization processing device includes a plurality of seed tables 51 [at least one reference data], … In the register 52, a page number 52A and a frame number 52B [address information of said at least one valid storage zone] of the NAND memory are maintained. Here, a page is a unit for reading or a unit for writing data in the NAND memory”).  

Jeong further teaches:
a storage unit storing the address information of said at least one invalid storage zone (FIG. 8; “[0068] the first dummy data DMDT1 may be stored in the memory cells of the first unused area UUA1 [at least one invalid storage zone] which is positioned at one end of the first read unit”; “[0069] … the first dummy data DMDT1 may be stored in memory cells corresponding to a first column address CADD(1) to an êth column address CADD(e) [address information]”).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Atsumi to incorporate the teachings of Jeong to provide the control unit 23 of Atsumi, with the control unit 220 of Jeong that may process a request which is transmitted from the host device and control internal function blocks or the nonvolatile memory device 300 for storing the first dummy data in an unused area of the first half page and the second dummy data in an unused area of the second half page, whereby the dummy data DMDT1 and DMDT2 may include meaningless data, which have no relevance to valid 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/T.B.V./Patent Examiner, Art Unit 2136


/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136